          Case 1:18-cv-01373-CJN Document 31 Filed 04/12/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

TENARIS S.A. and TALTA-TRADING E
MARKETING SOCIEDADE UNIPESSOAL
LDA,                                                   Civil Action No. 18-1373 (CJN)

                         Petitioners,
                  v.
BOLIVARIAN REPUBLIC OF VENEZUELA,

                         Respondent.


                      NOTICE OF PROPOSED ORDER OF JUDGMENT

       Pursuant to the Court’s Order dated March 29, 2021, ECF No. 29 (the “Order”),

Petitioners Tenaris S.A. and Talta-Trading e Marketing Sociedade Unipessoal Lda (together,

“Petitioners”) respectfully submit a proposed order of judgment “reflecting the amount of the

constituent parts of the Award.” Order at 1. That proposed order of judgment is attached hereto

as Exhibit 1.


       The Court’s Order also directed Petitioners to provide “a brief summary of its calculation

of interest performed consistent with the Court’s Memorandum Opinion.” Id. The Award orders

Respondent the Bolivarian Republic of Venezuela to pay Petitioners: (i) damages in the amount

of US$137,017,887; (ii) interest on this amount accruing from April 30, 2008 at a rate equal to

the LIBOR for one-year USD deposits plus 4% per annum with the interest rate redefined every

year from April 30, 2008 onwards, and interest compounded on a year-in-arrears basis, which

amounts to US$136,635,879 as of April 30, 2021, as explained below; and (iii) costs in the

amount of US$3,290,000. See Blackaby Declaration dated June 8, 2018, Ex. A (Award) at

¶ 892, ECF No. 1-3.



                                               1
            Case 1:18-cv-01373-CJN Document 31 Filed 04/12/21 Page 2 of 3




         The table below summarizes Petitioners’ calculations of interest on the Award as

provided for by the Tribunal, from April 30, 2008 until April 30, 2021 (as a proxy for the date of

entry of a final judgment in this case).1

                     Interest rate applicable
       Date of                                   Cumulative interest
                       to date of valuation                                Total value of Award2
      valuation                                     on Award
                         (LIBOR + 4%)
    April 30, 2008                                        US$0                US$140,307,887
    April 30, 2009            7.08%                    US$9,699,154           US$150,007,041
    April 30, 2010            5.88%                   US$18,321,538           US$158,629,425
    April 30, 2011            5.02%                   US$26,112,789           US$166,420,676
    April 30, 2012            4.76%                   US$33,879,440           US$174,187,327
    April 30, 2013            5.05%                   US$42,504,970           US$182,812,857
    April 30, 2014            4.70%                   US$50,950,623           US$191,258,510
    April 30, 2015            4.55%                   US$59,501,311           US$199,809,198
    April 30, 2016            4.71%                   US$68,748,030           US$209,055,917
    April 30, 2017            5.23%                   US$79,508,559           US$219,816,446
    April 30, 2018            5.77%                   US$92,010,796           US$232,318,683
    April 30, 2019            6.77%                   US$107,516,129          US$247,824,016
    April 30, 2020            6.72%                   US$123,941,186          US$264,249,073
    April 30, 2021            4.86%                   US$136,635,879          US$276,943,766



1
         Petitioners would be pleased to provide updated interest calculations should the Court so
         request. The Court’s Memorandum Opinion, ECF No. 30, decided that 28 U.S.C.
         § 1961(a)’s “interest rate will apply to the accumulation of interest from the date of this
         decision.” The cumulative interest owed on the Award as of March 29, 2021 is
         US$135,522,920, and the total value of the Award as of that date is
         US$275,830,807. However, because post-judgment interest under § 1961(a) applies only
         “from the date of the entry of the judgment,” and no judgment has yet been entered in this
         case, in the table above Petitioners have calculated interest at the rate provided in the
         Award up to April 30, 2021 (as a proxy for the date of entry of a final judgment in this
         case). The interest rate in 28 U.S.C. § 1961(a) would then apply after entry of judgment.
         See Tenaris S.A. et al. v. Bolivarian Republic of Venezuela, No. 18-cv-1371, 2020 U.S.
         Dist. LEXIS 126193, *1–2 (D.D.C. July 17, 2020), ECF No. 30; see also Parsi v.
         Daioleslam, 778 F.3d 116, 133 (D.C. Cir. 2015).
2
         This column is calculated by adding together the damages awarded by the Tribunal
         (US$137,017,887), the cumulative interest on the Award (in the third column of the
         table), and the costs awarded by the Tribunal (US$3,290,000).

                                                  2
        Case 1:18-cv-01373-CJN Document 31 Filed 04/12/21 Page 3 of 3




Dated: April 12, 2021
       New York, New York
                             Respectfully submitted,
                             By:        /s/ Elliot Friedman

                               FRESHFIELDS BRUCKHAUS DERINGER US LLP
                               Elliot Friedman (D.C. Bar No. NY0106)
                               David Y. Livshiz (D.C. Bar No. NY0269)
                               Cameron C. Russell (D.C. Bar No. NY0321)
                               601 Lexington Avenue, 31st Floor
                               New York, New York 10022
                               Telephone: (212) 277-4000
                               Facsimile: (212) 277-4001
                               elliot.friedman@freshfields.com
                               david.livshiz@freshfields.com
                               cameron.russell@freshfields.com
                               Attorneys for Petitioners Tenaris S.A. and Talta-Trading
                               e Marketing Sociedade Unipessoal Lda




                                       3
